DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/10/2021 is acknowledged. Claims 1-13 are pending. Claims 1 and 8 were amended. Regarding the Office action mailed 09/30/2021:
Applicant’s arguments with respect to priority are noted. As there are no rejections based on prior art at this time, the issue of priority is, currently, moot. 
The rejection of claims 1-13 under 35 USC 112(a) are maintained and reiterated below. Applicant’s remarks will be addressed following the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not Before going through the traditional Wands factors analysis (MPEP 2164.01), the examiner will briefly state the problem:
The claims require “measuring the amounts of clonally amplified fetal chromosome segments” in a sample containing both fetal and maternal chromosome segments in the form of cell-free DNA in a maternal blood sample. While a segment of a paternally-inherited fetal chromosome could be distinguished from maternal chromosome segments based on the presence of alleles that the mother lacks, segments of maternally-inherited fetal chromosomes would be indistinguishable from the mother’s own chromosomes. The instant disclosure fails to address this problem, and thus fails to enable “measuring the amounts of clonally amplified fetal chromosome segments”.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention
The claims are drawn to measuring amounts of fetal chromosome segments in a maternal blood sample.  The invention is the class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims
The claims are drawn to measuring amounts of cell-free fetal chromosome segments in a 
Quantity of Experimentation
The “quantity of experimentation” that would be needed to measure the amounts of fetal chromosome segments indistinguishable from maternal chromosome segments in a sample that contains those maternal chromosome segments would be extensive, and have little-to-no chance of success, since the disclosure does not address this problem whatsoever. While one could certainly measure amounts of fetal chromosome segments derived from the paternally inherited chromosomes (based on alleles present in the father and absent in the mother, or based on Y chromosome segments in the case of a male fetus), no amount of experimentation would appear to offer any hope of distinguishing segments of fetal chromosomes derived from the maternally-inherited chromosome from segments of actual maternal chromosomes present in the sample.
The unpredictability of the art and the state of the prior art
The unpredictability of the art is not a central issue in this case. In fact, it is the predictable problem with no disclosed solution that is the issue. That is, it is predictable that maternal blood would contain large amounts of cell-free maternal DNA, compared to the small amount of fetal DNA. It is also predictable that much of the cell-free fetal DNA would be indistinguishable in sequence from fragments of cell-free maternal DNA present in the sample.
Working Examples

Guidance in the Specification.
There is no guidance in the disclosure for how one could distinguish fragments of fetal DNA derived from the maternally-inherited chromosome from fragments derived from the actual maternal DNA present in the sample. There is much discussion in the specification, however, of isolating fetal cells, from which purely fetal DNA could be obtained and amplified:
Page 2, line 20: “There is a great need for an affordable technology that can reliably determine genetic data from a single cell in order to screen in parallel for aneuploidy, monogenic diseases such as Cystic Fibrosis, and susceptibility to complex disease phenotypes for which the multiple genetic markers are known through whole-genome association studies.”
Page 3, line 7: “Since only a single copy of the DNA is available from one cell, direct measurements of the DNA are highly error- prone, or noisy. There is a great need for a technique that can correct, or make more accurate, these 10noisy genetic measurements.”
Page 5, line 31 (emphasis provided): “It has recently been discovered that cell-free fetal DNA and intact fetal cells can enter maternal blood circulation. Consequently, analysis of these cells can allow early Non-Invasive Prenatal 5Atty. Docket No.: N.002.US.23Genetic Diagnosis (NIPGD). A key challenge in using NIPGD is the task of identifying and extracting fetal cells or nucleic acids from the mother's blood. The fetal cell concentration in maternal blood depends on the stage of pregnancy and the condition of the fetus, but estimates range from one to forty fetal cells in every milliliter of maternal blood, or less than one fetal cell 5per 100,000 maternal nucleated cells. Current techniques are able to isolate small quantities of fetal cells from the mother's blood, although it is very difficult to enrich the fetal cells to purity in any quantity. The most effective technique in this context involves the use of monoclonal antibodies, but other techniques used to isolate fetal cells include density centrifugation, selective lysis of adult Fetal DNA isolation has been demonstrated using PCR 10amplification using primers with fetal-specific DNA sequences.” Note: while this passage speaks to the use of isolated fetal cells, it does also mention “cell-free” fetal DNA, and “extracting” fetal “nucleic acids”. However, the only technique described that would be able to isolate such cell-free fetal DNA relies on “fetal-specific DNA sequences”, which would not be applicable to fetal DNA derived from the maternally-inherited chromosomes.
Page 6, line 23: “Many techniques exist for isolating single cells.”
Page 6, line 26: “Many different groups have used single cell DNA analysis for a number of applications, including prenatal genetic diagnosis, recombination studies, and analysis of chromosomal imbalances.”
Page 6, line 30: “Isolation of single cells from human embryos, while highly technical, is now routine in in vitro fertilization clinics.”
All the above statements are found in the section of the specification titled “Description of the Related Art”, along with many other statements regarding single-cell analysis. As far as discussion centered on the invention itself is concerned, the specification states the following:
Page 15, line 23 (emphasis provided): “In one aspect of the invention, the fetal or embryonic genomic data which has been reconstructed, with or without the use of genetic data from related individuals, can be used to 25detect if the cell is aneuploid, that is, where fewer or more than two of a particular chromosome is present in a cell.”
Page 17, line 11 (emphasis provided): “FIG. 18A: matched filter and performance for 20 loci using MDA and Taqman on 16 single cells. 
FIG. 18B: Matched filter and performance for 11 loci on Chromosome 7 and 13 loci on Chromosome X using MDA and Taqman on 15 single cells.”
Page 28, line 14 (emphasis provided): “Disclosed herein are multiple methods that 15make use of in a single cell. The cell is first pre-amplified using a technique such as whole genome amplification 28Atty. Docket No.: N.002.US.23using the MDA method.”
Page 43, line 13: “Q represents a unit-amount of genetic material after MDA of single cell's genomic DNA such that, if the copy number of chromosome-j is nj, then the total amount of genetic material at 15any locus of chromosome-j is njQ.”
Page 61, line 2: “To demonstrate the reduction to practice of certain aspects of the invention disclosed herein, the method was used to call aneuploidy on several sets of single cells.”
Page 66, line 10 states (emphasis provided): “There are many techniques available allowing the isolation of cells and DNA fragments for genotyping, as well as for the subsequent genotyping of the DNA. The system and method described here can be applied to any of these techniques, specifically those involving the isolation of fetal cells or DNA fragments from maternal blood, or blastomeres from embryos in the context of IVF.” It is noted that, if cell-free fetal DNA in maternal blood could be isolated, such that there was no cell-free maternal DNA, then the sequences obtained in the sequencing step of the claimed method could be attributed to fetal DNA (even those sequences that were identical to maternal DNA). However, no procedure is disclosed to isolate fetal DNA other than that discussed at page 5, line 31 noted above, which relies on fetal-specific sequences, which would not be applicable to isolate fetal DNA derived from the maternally-inherited chromosomes. Furthermore, the claims specifically require that the method is conducted on “fetal and maternal chromosome segments from cell-free DNA in a maternal blood sample”, which is the fundamental problem at issue: the presence of both maternal cell-free DNA, and fetal cell-free DNA, of which some is derived from the maternally-inherited chromosomes, and thus indistinguishable from the actual maternal DNA present in the sample.
Page 66, line 25: “Isolation of the target single cell blastomeres from human embryos can be 
Page 98, line 31: “Another example may involve a pregnant woman who has been artificially inseminated by a sperm donor, and is pregnant. She is wants to minimize the risk that the fetus she is carrying has 98Atty. Docket No.: N.002.US.23a genetic disease. She undergoes amniocentesis and fetal cells are isolated from the withdrawn sample, and a tissue sample is also collected from the mother.”
Level of Skill in the Art
The level of skill in the art is deemed to be high.
Conclusion
In view of the problem of distinguishing cell-free fetal DNA derived from maternally-inherited chromosomes from the cell-free maternal DNA in the same sample, with no solution or guidance given in the disclosure, the claims are not enabled, notwithstanding the high level of skill possessed by one of ordinary skill in this field. From a reading of the claims in light of the original specification, it is as though the use of cell-free fetal DNA along with cell-free maternal DNA from a maternal blood was an afterthought, and not an original contemplation for the inventive methods.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant points to passages from the specification that rely on differences in the maternal and paternal genotypes in distinguishing fetal nucleic acid from maternal nucleic acid. However, this would only apply to fragments of fetal nucleic acid from the paternally-inherited chromosome, and in fact, the rejection acknowledged that measuring of these fetal chromosome segments was enabled. However, the claims are not limited to such fragments, but rather states: “measuring the amounts of fetal chromosome segments in a maternal blood sample”. This would encompass fetal chromosome segments derived from the mother, and for these segments, there would be nothing distinguishing them from maternal chromosome segments.
In addition, the claim reads: “…measuring the amounts of clonally amplified fetal chromosome segments…wherein the measuring comprises quantitative allele measurements performed irrespective of allele value”. This language seems to indicate that measuring the fetal segments does not rely on looking at only the paternal alleles, which is the basis of Applicant’s argument purporting enablement.
For these reasons, the arguments are not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637